— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered September 30, 1986, convicting him of criminal sale of a controlled substance in the fifth degree, conspiracy in the fourth degree and criminal facilitation in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues *711which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Kunzeman, Rubin, Eiber and Balletta, JJ., concur.